USDC IN/ND case 3:19-cv-00495-DRL-MGG document 36 filed 01/15/20 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

Estate of ERIC JACK LOGAN,         )
deceased,                          )
                                   )
                     Plaintiff.    )
                                   )
                 v.                )           No. 3:19-cv-00495-DRL-MGG
                                   )
CITY OF SOUTH BEND and             )
RYAN O’NEILL, in his individual )
capacity and his official capacity )
as a Sergeant of the South Bend    )
Police Department,                 )
                                   )
                     Defendants.   )


               RESPONSE TO SJCMHU’s PETITION TO INTERVENE

      Plaintiff, Estate of ERIC JACK LOGAN, deceased (“Logan Estate,” Plaintiff”), by

counsel, argues that this motion should be denied as moot. SJCMHU argues that it

intends to file a response to Plaintiff’s motion to compel if the Court allows it to

intervene. DE 19 at ¶4.

      SJCMHU did file an objection to the motion (DE 27), as a non-party, thus it does

not need to be named a party to do that.

      WHEREFORE, SJCMHU’s petition to intervene should be denied as moot.

                                                Respectfully submitted,

                                                Estate of    ERIC     JACK     LOGAN,
                                                deceased


                                                /s/ Trent A. McCain
                                                One of Plaintiff’s Attorneys


                                           1
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 36 filed 01/15/20 page 2 of 2


Brian W. Coffman, # 28944-71                           Trent A. McCain, #23960-45
COFFMAN LAW OFFICES, P.C.                              McCAIN LAW OFFICES, P.C.
2615 North Sheffield Ave., Suite #1                    363 S. Lake St., Ste. 2
Chicago, IL 60614                                      Gary, IN 46403
(773) 348-1295 phone                                   (219) 884-0696 phone
bcoffmanlaw@gmail.com                                  Trent@McCain.Law


                                     CERTIFICATE OF SERVICE

         I hereby certify that on January 15, 2020, Plaintiff, Estate of ERIC JACK LOGAN, deceased, a
copy of the foregoing motion was filed electronically. Service of this filing will be made on all ECF-
registered counsel by operation of the Court’s electronic filing system. Parties may access this filing
through the Court’s system.

       I further certify that on January 15, 2020, a copy of the foregoing motion was emailed to the
following counsel:

                                       Steven A. Vickery, Esq.
                                       Promenade, Suite 3100
                                       1230 Peachtree Street, N.E.
                                       Atlanta, Georgia 30309-3592
                                       svickery@sgrlaw.com
                                       Attorney for BodyWorn by UTILITY


                                                       /s/ Trent A. McCain
                                                       One of Plaintiff’s Attorneys




                                                  2
